Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 20, 2019 (the “Effective Date”) by and among HTG Molecular
Diagnostics, Inc., a Delaware corporation (the “Company”), and each of those
persons and entities, severally and not jointly, listed as a Purchaser on the
Schedule of Purchasers attached as Schedule I hereto (each a “Purchaser” and
together the “Purchasers”). Certain terms used and not otherwise defined in the
text of this Agreement are defined in Section 11 hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act;

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company 5,411,687 pre-funded Warrants issued by the
Company to purchase up to 5,411,687 shares (the “Warrant Shares”) of Company
common stock par value $0.001 per share (the “Common Stock”) at an exercise
price of $0.01 per share in substantially the form attached hereto as Exhibit A
(the “Warrants”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

Section 1.    Authorization of Warrants. The Company has authorized the sale and
issuance of the Warrants on the terms and subject to the conditions set forth in
this Agreement.

Section 2.    Sale and Purchase of the Warrants.

2.1    Upon the terms and subject to the conditions herein contained, the
Company agrees to sell to each Purchaser, and each Purchaser agrees to purchase
from the Company at the Closing (as defined in Section 3), that number of
Warrants set forth opposite such Purchaser’s name on Schedule I hereto (the
“Schedule of Purchasers”) for the purchase price set forth opposite such
Purchaser’s name, which amount represents the number of Warrants purchased by
such Purchaser multiplied by the price per Warrant of $0.64. The purchase price
to be paid by each Purchaser, as set forth on Schedule I, shall be referred to
as the “Aggregate Purchase Price.” Each Purchaser shall severally, and not
jointly, be liable for only the purchase of the Warrants that appear on the
Schedule of Purchasers that relate to such Purchaser. The Company’s agreement
with each of the Purchasers, is a separate agreement, and the sale of Warrants
to each of the Purchasers is a separate sale. The obligations of each Purchaser
hereunder are expressly not conditioned on the purchase by any or all of the
other Purchasers of the Warrants such other Purchasers have agreed to purchase.

2.2    At or prior to the Closing, each Purchaser will pay the purchase price
set forth opposite such Purchaser’s name on Schedule I by wire transfer of
immediately available



--------------------------------------------------------------------------------

funds in accordance with wire instructions provided by the Company to the
Purchasers prior to the Closing. On or before the Closing, the Company will
deliver duly executed Warrants to the Purchasers, in each case against delivery
of the Aggregate Purchase Price. The foregoing notwithstanding, if the Purchaser
has indicated to the Company at the time of execution of this Agreement a need
to settle on a “delivery versus payment” basis, then the Company shall either
deliver to such Purchaser (or such Purchaser’s designated custodian) the
original Warrants being purchased by such Purchaser, whereupon following receipt
of such Warrants, then the Purchaser shall then promptly wire the Aggregate
Purchase Price as provided in this Section 2.

Section 3.    Closing. Subject to the satisfaction of the closing conditions set
forth in Section 7, the closing with respect to the transactions contemplated in
Section 2 hereof (the “Closing”), shall take place at the offices of Cooley LLP,
4401 Eastgate Mall, San Diego, California on the [second Business Day after the
Effective Date] (the “Closing Date”) or at such other time and place as the
Company and Purchasers may agree, including remotely via the exchange of
documents and signatures.

Section 4.    Representations and Warranties of the Purchasers. Each Purchaser,
severally but not jointly, represents and warrants to the Company that the
statements contained in this Section 4 are true and correct as of the Effective
Date, and will be true and correct as of the date of the Closing Date:

4.1    Validity. The execution, delivery and performance of this Agreement and
the other instruments referred to herein, in each case to which the Purchaser is
a party, and the consummation by the Purchaser of the transactions contemplated
hereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of such
Purchaser. This Agreement has been duly executed and delivered by the Purchaser,
and the other instruments referred to herein to which it is a party will be duly
executed and delivered by the Purchaser, and each such agreement and other
instruments constitutes or will constitute a valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

4.2    Brokers. There is no broker, investment banker, financial advisor, finder
or other Person which has been retained by or is authorized to act on behalf of
the Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.3    Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Warrant and the Warrant Shares have not
been registered under the Securities Act or any applicable state securities laws
and is being made in reliance upon federal and state exemptions for transactions
not involving a public offering which depend upon, among other things, the bona
fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.

 

2



--------------------------------------------------------------------------------

4.4    Acquisition for Own Account; No Control Intent. The Purchaser is
acquiring the Warrant and the Warrant Shares for its own account for investment
and not with a view toward distribution in a manner which would violate the
Securities Act or any applicable state securities laws. Such Purchaser is not a
broker or dealer registered pursuant to Section 15 of the Exchange Act (a
“registered broker-dealer”) and is not affiliated with a registered broker
dealer. Purchaser is not party to any agreement providing for or contemplating
the distribution of any of the Warrant or the Warrant Shares. The Purchaser has
no present intent to effect a “change of control” of the Company as such term is
understood under the rules promulgated pursuant to Section 13(d) of the Exchange
Act.

4.5    Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Warrants and the Warrant Shares. The
Purchaser is able to bear the economic risk of an investment in the Warrants and
the Warrant Shares and is able to sustain a loss of all of its investment in the
Warrants without economic hardship, if such a loss should occur.

4.6    Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) under the Securities Act, a
“Qualified Institutional Buyer” as defined in Rule 144A under the Securities
Act, and a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended. Such Purchaser has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the Securities Act.

4.7    Access to Information. The Purchaser has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Warrants and the Warrant Shares. Purchaser
understands that an investment in the Warrants and the Warrant Shares bears
significant risk and represents that it has reviewed the SEC Reports, which
serve to qualify certain of the Company representations set forth below.

4.8    Restricted Securities.

(a)    The Purchaser understands that the Warrants and the Warrant Shares will
be characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the Securities Act and the applicable provisions of
Regulation D promulgated thereunder, and that under such laws and applicable
regulations such Warrants and Warrant Shares may be resold without registration
under the Securities Act only in certain limited circumstances.

(b)    The Purchaser acknowledges that the Warrants and the Warrant Shares must
be held indefinitely unless subsequently registered under the Securities Act and
under applicable state securities laws or an exemption from such registration is
available. The Purchaser understands that the Company is under no obligation to
register the Warrants or the Warrant Shares, except as provided in this
Agreement.

 

3



--------------------------------------------------------------------------------

(c)    The Purchaser is aware of the provisions of Rule 144 under the Securities
Act, which permit limited resale of securities purchased in a private placement.

4.9    The Purchaser has a substantive, pre-existing relationship with the
Company and the management of the Company.

4.10    The Purchaser became aware of the Warrant and the Warrant Shares, and
the Warrant and the Warrant Shares were offered to the Purchaser, solely by
direct contact between the Purchaser and the Company, and not by any other
means, and the Purchaser is unaware of, and is in no way relying on, any form of
general solicitation or general advertising, including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the offer and sale of the
Warrant and the Warrant Shares, and is not subscribing for the Warrant and the
Warrant Shares and did not become aware of the Warrant or the Warrant Shares
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally.

Section 5.    Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchasers set forth in
Section 4 and except as set forth in the SEC Reports (defined below), which
disclosures serve to qualify these representations and warranties in their
entirety, the Company represents and warrants to the Purchasers that the
statements contained in this Section 5 are true and correct in all material
respects as of the Effective Date, and will be true and correct in all material
respects as of the date of the Closing Date:

5.1    Organization and Good Standing. The Company and each Subsidiary: (a) is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, (b) is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction where
the nature of the property owned or leased by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified would not have a Material Adverse Effect, and (c) has all
requisite corporate power and authority to own or lease and operate its assets
and carry on its business as presently being conducted as disclosed in the SEC
Reports.

5.2    Corporate Power and Authority; Valid Issuance of Warrants.

(a)    The Company has all requisite corporate power and has taken all necessary
corporate action required for the due authorization, execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby, have been
duly authorized by the Company’s board of directors or a duly authorized
committee thereof

 

4



--------------------------------------------------------------------------------

and no further consent or authorization of the Company, its board of directors
or its stockholders is required. This Agreement has been duly executed and
delivered by the Company, and the other instruments referred to herein to which
it is a party will be duly executed and delivered by the Company, and each such
agreement constitutes or will constitute a legal, valid and binding obligation
of the Company enforceable against it in accordance with its terms, except to
the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

(b)    The Warrant, upon delivery, will have been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
The Warrant Shares, when issued and delivered upon exercise of the Warrant in
accordance with its terms, will be validly issued, fully paid and non-assessable
and free of any preemptive or similar rights.

5.3    Consents. Neither the execution, delivery or performance of this
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Warrant and the provision
to the Purchaser of the rights contemplated by the Transaction Documents)
requires any consent of, authorization by, exemption from, filing with or notice
to any Governmental Entity or any other Person, other than filings required
under applicable U.S. federal and state securities laws.

5.4    No Conflicts.

(a)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including, without
limitation, the execution and delivery of the Warrant, the reservation for
issuance and, upon the valid exercise of the Warrants, the delivery of the
Warrant Shares and the provision to the Purchaser of the rights contemplated by
the Transaction Documents) will not (a) result in a violation of the certificate
of incorporation, as amended, the by-laws, as amended, or any equivalent
organizational document of the Company or any Subsidiary (the “Charter
Documents”) or require the approval of the Company’s stockholders, (b) violate,
conflict with or result in the breach of the terms, conditions or provisions of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any material agreement, lease, mortgage,
license, indenture, instrument or other contract to which the Company or any
Subsidiary is a party, (c) result in a violation of any law, rule, regulation,
order, judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations and regulations of any self-

 

5



--------------------------------------------------------------------------------

regulatory organizations to which the Company or its securities are subject)
applicable to the Company or any Subsidiary or by which any property or asset of
the Company or any Subsidiary is bound or affected, (d) result in a violation of
or require stockholder approval under any rule or regulation of The NASDAQ Stock
Market, or (e) result in the creation of any encumbrance upon any of the
Company’s or any of its Subsidiary’s assets.

(b)    Neither the Company nor any Subsidiary is (i) in violation of its Charter
Documents, (ii) in default (and no event has occurred which, with notice or
lapse of time or both, would cause the Company or any Subsidiary to be in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any Subsidiary is a party, nor has the Company or any Subsidiary
received written notice of a claim that it is in default under, or that it is in
violation of, any Material Contract (whether or not such default or violation
has been waived), (iii) in violation of, or in receipt of written notice that it
is in violation of, any law, ordinance or regulation of any Governmental Entity,
except where the violation would not result in a Material Adverse Effect, and
(iv) in violation of any order of any Governmental Entity having jurisdictional
over the Company or any Subsidiary or any of the Company’s or any Subsidiary’s
properties or assets.

5.5    The Nasdaq Stock Market. The Common Stock is listed on The Nasdaq Capital
Market. To the Company’s knowledge, there are no proceedings to revoke or
suspend such listing or the listing of the Common Stock. The Company is in
compliance with the requirements of Nasdaq for continued listing of the Common
Stock thereon and any other Nasdaq listing and maintenance requirements, and the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (including
the issuance of the Warrants) will not result in any noncompliance by the
Company with any such requirements.

5.6    No Integrated Offering. Neither the Company, any Subsidiary, nor any of
the Company’s or any Subsidiary’s Affiliates or any other Person acting on the
Company’s or any Subsidiary’s behalf, has directly or indirectly engaged in any
form of general solicitation or general advertising with respect to the
Warrants, nor have any of such Persons made any offers or sales of any security
of the Company, any Subsidiary or any of the Company’s or any Subsidiary’s
Affiliates or solicited any offers to buy any security of the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s Affiliates under
circumstances that would require registration of the Warrants under the
Securities Act or any other securities laws or cause this offering of Warrants
to be integrated with any prior offering of securities of the Company or any
Subsidiary for purposes of the Securities Act in any manner that would affect
the validity of the private placement exemption under the Securities Act for the
offer and sale of the Warrants hereunder.

5.7    SEC Reports; Financial Statements; Shell Company Status.

(a)    The Company’s Common Stock is registered under Section 12 of the Exchange
Act. The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since December 31, 2018 (the
foregoing

 

6



--------------------------------------------------------------------------------

materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and, in each case, to the rules
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b)    The financial statements and the related notes of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present
the consolidated financial position of the Company as of and for the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(c)    The Company is not, and has never been, an issuer identified in Rule
144(i)(1) under the Securities Act.

5.8    Disclosure Controls and Procedures; Internal Controls Over Financial
Reporting.

(a)    The Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.

(b)    The Company maintains internal control over financial reporting (as such
term is defined in Exchange Act Rule 13a-15(f) and 15d-15(f)) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the

 

7



--------------------------------------------------------------------------------

preparation of financial statements for external purposes in accordance with
GAAP and such internal control over financial reporting is effective. The
Company presented in its most recently filed annual report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
Company’s internal control over financial reporting based on their evaluations
as of the end of the period covered by such report. Since the Evaluation Date,
there have been no significant changes in the Company’s internal control over
financial reporting or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.

5.9    Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company and each Subsidiary, threatened against or affecting, the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s properties or, to the
knowledge of the Company and each Subsidiary, any of its respective officers or
directors before any Governmental Entity, in each case other than legal
proceedings that are not reasonably expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company or any Subsidiary. There has not been,
and to the knowledge of the Company and each Subsidiary, there is not pending or
contemplated, any investigation by the Commission of the Company or any
Subsidiary or any current or former director or officer of the Company or any
Subsidiary. The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s knowledge,
the SEC has not issued any such order.

5.10    Taxes. The Company and each Subsidiary has properly filed all federal,
foreign, state, local, and other tax returns and reports which are required to
be filed by it, which returns and reports were properly completed and are true
and correct in all material respects, and all taxes, interest, and penalties due
and owing have been timely paid. There are no outstanding waivers or extensions
of time with respect to the assessment or audit of any tax or tax return of the
Company or any Subsidiary, or claims now pending or matters under discussion
between the Company and any taxing authority in respect of any tax of the
Company. The Company has no material uncertain tax positions pursuant to FASB
Interpretation 48 (FIN 48), Accounting for Uncertainty in Income Taxes.

5.11    Compliance with Laws.

(a)    Except as would not result in a Material Adverse Effect: (i) the Company
is and has been in compliance with statutes, laws, ordinances, rules and
regulations applicable to the Company for the ownership, testing, development,
manufacture, packaging, processing, use, labeling, storage, or disposal of any
product manufactured by or on behalf of the Company or out-licensed by the
Company (a “Company Product”), including without limitation, the Federal Food,
Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public Health Service Act,
42 U.S.C. § 262, similar laws of other Governmental Entities and the regulations
promulgated pursuant to such laws (collectively, “Applicable Laws”); (ii) the
Company possesses all licenses,

 

8



--------------------------------------------------------------------------------

certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws and/or for the ownership of its
properties or the conduct of its business as it relates to a Company Product and
as described in the SEC Reports (collectively, “Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations; (iii) the Company has not
received any written notice of adverse finding, warning letter or other written
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other Governmental Entity alleging or asserting noncompliance with any
Applicable Laws or Authorizations relating to a Company Product; (iv) the
Company has not received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Entity or third party alleging that any Company Product,
operation or activity related to a Company Product is in violation of any
Applicable Laws or Authorizations or has any knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, nor, to the Company’s
knowledge, has there been any noncompliance with or violation of any Applicable
Laws by the Company that would reasonably be expected to require the issuance of
any such written notice or result in an investigation, corrective action, or
enforcement action by the FDA or similar Governmental Entity with respect to a
Company Product; (v) the Company has not received written notice that any
Governmental Entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations or has any knowledge that any such
Governmental Entity has threatened or is considering such action with respect to
a Company Product; and (vi) the Company has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission).

(b)    To the Company’s knowledge, neither the Company nor any of its directors,
officers, employees or agents, has made, or caused the making of, any false
statements on, or material omissions from, any other records or documentation
prepared or maintained to comply with the requirements of the FDA or any other
Governmental Entity.

5.12    Brokers. Except for Cantor Fitzgerald & Co., there is no investment
banker, broker, finder, financial advisor, placement agent or other Person that
has been retained by or is authorized to act on behalf of the Company or any
Subsidiary who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

5.13    Environmental Matters. The Company: (i) is in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (iii) has not received notice of any actual or potential liability
under any

 

9



--------------------------------------------------------------------------------

environmental law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business. The
Company has not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

5.14    Intellectual Property Matters. To the knowledge of the Company, the
Company owns, possesses, licenses or has other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of the Company’s business as
now conducted or as proposed in the SEC Reports to be conducted (the “Company
Intellectual Property”). To the knowledge of the Company, there are no rights of
third parties to any Company Intellectual Property, other than as licensed by
the Company. To the knowledge of the Company, there is no infringement by third
parties of any Company Intellectual Property. There is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any Company Intellectual Property.
There is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any Company
Intellectual Property. There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others. The Company is not aware of any facts
required to be disclosed to the U.S. Patent and Trademark Office (“USPTO”) which
have not been disclosed to the USPTO and which would preclude the grant of a
patent in connection with any patent application of the Company Intellectual
Property or could form the basis of a finding of invalidity with respect to any
issued patents of the Company Intellectual Property.

5.15    Absence of Changes. Since the Evaluation Date: (a) there has not been
any Material Adverse Effect or any event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect;
(b) there has not been any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock,
(c) neither the Company nor any Subsidiary has sustained any material loss or
interference with the Company’s or any Subsidiary’s business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, and (d) neither the Company
nor any Subsidiary has incurred any material liabilities except in the ordinary
course of business.

5.16    Suppliers and Customers. Neither the Company nor any Subsidiary has any
knowledge of any termination, cancellation or threatened termination or
cancellation or limitation of, or any material dissatisfaction with, the
business relationship between the Company or any Subsidiary and any material
supplier, customer, vendor, customer or client.

5.17    Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights

 

10



--------------------------------------------------------------------------------

agreement) or other similar anti-takeover provision under the Company’s Charter
Documents or the laws of its state of incorporation (including Section 203 of
the Delaware General Corporation Law) that is or could become applicable to each
Purchaser as a result of such Purchaser and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Warrants and such
Purchaser’s ownership of the Warrants.

5.18    Foreign Corrupt Practices. Since December 31, 2018, neither the Company,
its Subsidiaries, nor to the Company’s and each Subsidiary’s knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of in any material respect any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

5.19    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company: (a) in the businesses and
location in which the Company is engaged, (b) with the resources of the Company,
and (c) at a similar stage of development as the Company. The Company has not
received any written notice that the Company will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

5.20    No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly, any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Warrants.

5.21    Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

Section 6.    Covenants.

6.1    Reasonable Best Efforts. Each party shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

11



--------------------------------------------------------------------------------

6.2    Reporting Status. During the Reporting Period, the Company shall use
reasonable best efforts to: (a) timely file all reports required to be filed
with the Commission pursuant to the Exchange Act or the rules and regulations
thereunder, and (b) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend the Company’s reporting and filing obligations under the
Exchange Act or Securities Act.

6.3    Use of Proceeds. The Company will use the proceeds from the sale of the
Warrants for general corporate purposes, research and development, business
development, working capital and general and administrative expenses.

6.4    Pledge of Warrants. The Company acknowledges and agrees that the Warrants
may be pledged by the Purchasers in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Warrants. The
pledge of Warrants shall not be deemed to be a transfer, sale or assignment of
the Warrants hereunder, and in effecting a pledge of Warrants the Purchasers
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Warrants may reasonably request in connection with a pledge of the Warrants
to such pledgee by the Purchasers.

6.5    Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the second Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms and conditions of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching the Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). The Company shall not publicly disclose the name
of any Purchaser or any affiliate or investment adviser of the Purchaser, or
include the name of any Purchaser or any affiliate or investment adviser of the
Purchaser in any filing with the Commission (other than in a Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic report or current report filing requirements under the
Exchange Act) or any regulatory agency, without the prior written consent of
such Purchaser, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide each Purchaser whose name
is to be disclosed with prior notice of such disclosure and a reasonable
opportunity to comment on the proposed disclosure insofar as it relates
specifically to such Purchaser. Subject to the foregoing, neither the Company
nor the Purchasers shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Purchasers, to
make any press release or other public disclosure with respect to such
transactions (a) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (b) as is required by Applicable Law.

6.6    Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses, provided, however, that the Company shall
reimburse the Purchaser’s fees and expenses (including attorneys’ fees) incurred
in connection with the transactions contemplated hereby, not to exceed $20,000
in the aggregate.

 

12



--------------------------------------------------------------------------------

Section 7.    Conditions of Parties’ Obligations.

7.1    Conditions of the Purchasers’ Obligations at the Closing. The obligations
of the Purchasers under Section 2 hereof are subject to the fulfillment, prior
to the Closing, of all of the following applicable conditions, any of which may
be waived in whole or in part by the Purchasers in their absolute discretion. If
the following conditions are not satisfied on or before 5:00 p.m. (Eastern Time)
on the tenth Business Day following the Effective Date (the “Outside Date”),
then any Purchaser may terminate this Agreement with respect to that particular
Purchaser upon providing written notice to the Company.

(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct in all material respects on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
the Closing Date (except to the extent expressly made as of an earlier date in
which case as of such earlier date).

(b)    Performance. The Company shall have performed and complied in all
material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied by it
on or prior to the Closing Date.

(c)    Delivery. The Company shall deliver this Agreement duly executed by the
Company.

(d)    Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

(e)    Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement.
All corporate and other action and governmental filings necessary for the
Company to effectuate the terms of this Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken by the Company, and no Material Adverse Effect has
occurred with respect to the operation of the Company’s business.

(f)    Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official. The sale of the
Warrants by the Company shall not be prohibited by any law or governmental order
or regulation.

 

13



--------------------------------------------------------------------------------

7.2    Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company: (a) each Purchaser at the Closing shall have performed
all of its obligations hereunder required to be performed by it at or prior to
the Closing, and (b) the representations and warranties of the Purchasers at the
Closing contained in this Agreement shall be true and correct at and as of the
Closing as if made at and as of the Closing (except to the extent expressly made
as of an earlier date, in which case as of such earlier date). If the foregoing
conditions are not satisfied on or the Outside Date, then the Company may
terminate this Agreement upon providing written notice to the Purchasers.

Section 8.    Transfer Restrictions; Restrictive Legend.

8.1    Transfer Restrictions. The Purchasers understand that the Company may, as
a condition to the transfer of any of the Warrants, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is: (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of such Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to such
Purchaser’s family member or trust for the benefit of an individual Purchaser,
(E) transferring its Warrants to any Affiliate of such Purchaser, in the case of
an institutional investor, or other Person under common management with such
Purchaser, or (F) a transfer that is made pursuant to a bona fide gift to a
third party; provided, further, that (i) the transferee in each case agrees to
be subject to the restrictions in this Section 8 and provides the Company with a
representation letter containing customary investment representations under the
Securities Act, (ii) the Company satisfies itself that the number of transferees
is sufficiently limited and (iii) in the case of transferees that are partners
or limited liability company members, the transfer is for no consideration. It
is understood that the certificates evidencing the Warrants may bear
substantially the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

8.2    Unlegended Certificates. The Company shall, at its sole expense, upon
appropriate notice from any Purchaser stating that Registrable Securities have
been sold pursuant to an effective Registration Statement, timely prepare and
deliver certificates representing the Warrants to be delivered to a transferee
pursuant to the Registration Statement, which certificates

 

14



--------------------------------------------------------------------------------

shall be free of any restrictive legends and in such denominations and
registered in such names as such Purchaser may request. Further, the Company
shall, at its sole expense, cause its legal counsel or other counsel
satisfactory to the transfer agent: (i) while the Registration Statement is
effective, to issue to the transfer agent a “blanket” legal opinion to allow
sales without restriction pursuant to the effective Registration Statement, and
(ii) provide all other opinions as may reasonably be required by the transfer
agent in connection with the removal of legends. A Purchaser may request that
the Company remove, and the Company agrees to authorize the removal of, any
legend from such Warrants, following the delivery by a Purchaser to the Company
or the Company’s transfer agent of legended Warrants: (i) following any sale of
such Warrants pursuant to Rule 144, (ii) if such Warrants are eligible for sale
under Rule 144(b)(1), or (iii) following the time a legend is no longer required
with respect to such Warrants. If a legend is no longer required pursuant to the
foregoing, the Company will, no later than three Business Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended Warrant, deliver or cause to be delivered to such Purchaser a Warrant
that is free from all restrictive legends. The Company warrants that the
Warrants shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement. Each Purchaser hereby
agrees that the removal of the restrictive legend pursuant to this Section 8.2
is predicated upon the Company’s reliance that such Purchaser will sell any such
Warrants pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.

Section 9.     Registration, Transfer and Substitution of Warrants.

9.1    Register; Ownership of Warrants. The Company will keep at its principal
office, or will cause its transfer agent to keep, a register in which the
Company will provide for the registration of transfers of the Warrants. The
Company may treat the Person in whose name any of the Warrants are registered on
such register as the owner thereof and the Company shall not be affected by any
notice to the contrary. All references in this Agreement to a “holder” of any
Warrants shall mean the Person in whose name such Warrants are at the time
registered on such register.

9.2    Replacement of Warrants. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of any certificate
representing any of the Warrants, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement and surety bond reasonably
satisfactory to the Company or, in the case of any such mutilation, upon
surrender of such certificate for cancellation at the office of the Company
maintained pursuant to Section 9.1 hereof, the Company at its expense will
execute and deliver, in lieu thereof, a new Warrant representing such Warrants,
of like tenor.

Section 10.     Registration Rights of Purchasers.

10.1    Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than 30 days after the Closing Date (the
“Filing Deadline”), file with the Commission a Registration Statement under the
Securities Act on appropriate form covering the resale of the full amount of the
Warrants (the “Registrable Securities”). The Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective by the
Commission as soon as practicable, but in no event later than the date

 

15



--------------------------------------------------------------------------------

(the “Effectiveness Deadline”), which shall be either: (i) in the event that the
Commission does not review the Registration Statement, 90 days after the Closing
Date, or (ii) in the event that the Commission reviews the Registration
Statement, 120 days after the Closing Date (but in any event, no later than
three Business Days following the Commission indicating that it has no further
comments on the Registration Statement). Subject to any comments from the staff
of the Commission (the “Staff”), such Registration Statement shall include the
plan of distribution attached hereto as Exhibit B; provided, however, that no
Purchaser shall be named as an “underwriter” in the Registration Statement
without the Purchaser’s prior written consent. Such Registration Statement shall
not include any Warrants or other securities for the account of any other holder
without the prior written consent of the Required Holders.

10.2    Rule 415; Cutback. If at any time the Staff takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Purchaser to be
named as an “underwriter,” the Company shall use its reasonable best efforts to
persuade the Commission that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchasers is an
“underwriter.” In the event that, despite the Company’s reasonable best efforts
and compliance with the terms of this Section 10.2, the Staff refuses to alter
its position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Warrants”) and/or
(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the Staff may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser. Any cutback imposed on the Purchasers
pursuant to this Section 10.2 shall be allocated among the Purchasers on a pro
rata basis, unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. No Registration Delay Payments or other liquidated
damages shall accrue as to any Cut Back Warrants until such date as the Company
is able to effect the registration of such Cut Back Warrants in accordance with
any SEC Restrictions (such date, the “Restriction Termination Date” of such Cut
Back Warrants). From and after the Restriction Termination Date applicable to
any Cut Back Warrants, all of the provisions of this Section 10 (including the
liquidated damages provisions) shall again be applicable to such Cut Back
Warrants; provided, however, that (x) the Filing Deadline for the Registration
Statement including such Cut Back Warrants shall be ten Business Days after such
Restriction Termination Date, and (y) the Effectiveness Deadline with respect to
such Cut Back Warrants shall be the 90th day immediately after the Restriction
Termination Date or the 120th day if the Staff reviews such Registration
Statement (but in any event no later than three Business Days from the Staff
indicating it has no further comments on such Registration Statement).

10.3    Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. Subject to Section 10.2, if either: (a) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to this Agreement is:
(i) not filed with the Commission on or before the Filing Deadline (a “Filing
Failure”), or (ii) not declared effective by the Commission on or before the
Effectiveness Deadline (an “Effectiveness Failure”), or (b) on any day during
the

 

16



--------------------------------------------------------------------------------

Reporting Period and after the Effectiveness Date, sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than (i) during an Allowable Grace Period or (ii) if the
Registration Statement is on Form S-1, for a period of 15 days following the
date the Company files a post-effective amendment to incorporate the Company’s
Annual Report on Form 10-K) pursuant to such Registration Statement (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or to register a sufficient number of
Warrants) (a “Maintenance Failure”), then, in satisfaction of the damages to any
holder of Registrable Securities by reason of any such delay in or reduction of
its ability to sell the underlying Warrants, the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to 1.0% of such holder’s Pro Rata Interest in the Aggregate
Purchase Price on each of the following dates: (x) the day of a Filing Failure
and on every thirtieth day (prorated for periods totaling less than 30 days)
thereafter until such Filing Failure is cured; (y) the day of an Effectiveness
Failure and on every thirtieth day (prorated for periods totaling less than 30
days) thereafter until such Effectiveness Failure is cured; and (z) the initial
day of a Maintenance Failure and on every thirtieth day (prorated for periods
totaling less than 30 days) thereafter until such Maintenance Failure is cured.
The payments to which a holder shall be entitled pursuant to this Section 10.3
are referred to herein as “Registration Delay Payments”; provided that no
Registration Delay Payments shall be required following the termination of the
Reporting Period, and provided further that in no event shall the aggregate
Registration Delay Payments accruing under this Section 10.3 exceed 10% of a
holder’s Pro Rata Interest in the Aggregate Purchase Price (i.e., corresponding
to a total delay of ten months). The first such Registration Delay Payment shall
be paid within three Business Days after the event or failure giving rise to
such Registration Delay Payment occurred and all other Registration Delay
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Registration Delay Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Registration Delay
Payments is cured.

10.4    Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Section 10.1 hereof, the
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a)    The Company shall submit to the Commission, within five Business Days
after the Company learns that no review of a particular Registration Statement
will be made by the staff of the Commission or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than two Business Days after the submission of such request. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times with respect to each Purchaser’s Registrable Securities until the
expiration of the Reporting Period.

(b)    The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as

 

17



--------------------------------------------------------------------------------

may be necessary to keep such Registration Statement effective at all times
during the Reporting Period, and, during such period, comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company covered by such Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement.

(c)    Upon request of a Purchaser, the Company shall furnish to such Purchaser
without charge, (i) promptly after the Registration Statement including such
Purchaser’s Registrable Securities is prepared and filed with the Commission, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, and if requested by the Purchaser, all exhibits and each
preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, 10 copies of the prospectus included in such Registration Statement
and all amendments and supplements thereto (or such other number of copies as
the Purchaser may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Purchaser may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities.

(d)    The Company shall notify the Purchasers in writing of the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and upon
request deliver 10 copies of such supplement or amendment to the Purchasers (or
such other number of copies as the Purchasers may reasonably request). Unless
such information is publicly available, the Company shall also promptly notify
the Purchasers in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Purchasers by facsimile or email on the
same day of such effectiveness), (ii) of any request by the Commission for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

(e)    The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

 

18



--------------------------------------------------------------------------------

(f)    If a Purchaser is required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of the Purchaser, the Company shall furnish to the Purchaser, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as the Purchaser may reasonably request, (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Purchaser, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Purchaser.

(g)    If a Purchaser is required under applicable securities law to be
described in the Registration Statement as an underwriter, upon the written
request of the Purchaser in connection with the Purchaser’s due diligence
requirements, if any, the Company shall make available for inspection by (i) the
Purchaser and its legal counsel and (ii) one firm of accountants or other agents
retained by the Purchaser (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector solely for the purpose of establishing a due
diligence defense under underwriter liability under the Securities Act, and
cause the Company’s officers, directors and employees to supply all information
which any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to the Purchaser) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Purchaser agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order preventing disclosure of, the
Records deemed confidential. Nothing herein (or in any other confidentiality
agreement between the Company and the Purchaser) shall be deemed to limit the
Purchaser’s ability to sell Registrable Securities in a manner which is
otherwise consistent with Applicable Laws.

(h)    The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a

 

19



--------------------------------------------------------------------------------

misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Purchasers is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to the
Purchasers and allow the Purchasers, at each Purchaser’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
preventing disclosure of, such information.

(i)    The Company shall cooperate with the Purchasers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchasers may
reasonably request and registered in such names as the Purchasers may request.

(j)    If requested by a Purchaser, the Company shall, as soon as practicable,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by the
Purchaser.

(k)    The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(l)    The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission in connection with
any registration hereunder.

(m)    Notwithstanding anything to the contrary herein, at any time after the
Effectiveness Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchasers in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchasers) and the date on which the Grace Period will

 

20



--------------------------------------------------------------------------------

begin, and (ii) notify the Purchasers in writing of the date on which the Grace
Period ends; and, provided further, that the Grace Periods shall not exceed an
aggregate of 90 Trading Days during any 365-day period and the first day of any
Grace Period must be at least 15 days after the last day of any prior Grace
Period (each, an “Allowable Grace Period”). For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date the Purchasers receive the notice referred to in clause (i) and shall end
on and include the later of the date the Purchasers receive the notice referred
to in clause (ii) and the date referred to in such notice. The provisions of
Section 10.4(e) hereof shall not be applicable during the period of any
Allowable Grace Period. Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 10.4(d) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall deliver or cause to be delivered unlegended Warrants to a transferee of
any Purchaser in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which a Purchaser has entered
into a contract for sale, and delivered a copy of the prospectus included as
part of the applicable Registration Statement (unless an exemption from such
prospectus delivery requirement exists), prior to the Purchaser’s receipt of the
notice of a Grace Period and for which the Purchaser has not yet settled.

(n)    Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Purchaser as an underwriter in any public disclosure or filing with
the Commission or any applicable Trading Market without the prior written
consent of such Purchaser, and any Purchaser being deemed an underwriter by the
Commission shall not relieve the Company of any obligations it has under this
Agreement.

10.5     Obligations of the Purchasers.

(a)    At least five Business Days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify each Purchaser in writing of
any information the Company requires from such Purchaser in order to have that
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that the Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

(b)    Each Purchaser, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless the Purchaser has notified the Company in writing of the
Purchaser’s election to exclude all of the Purchaser’s Registrable Securities
from such Registration Statement.

 

21



--------------------------------------------------------------------------------

(c)    Each Purchaser agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 10.4(e) or the
first sentence of Section 10.4(d), the Purchaser will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Purchaser’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 10.4(e) or the
first sentence of Section 10.4(d) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended Warrants to a transferee of
the Purchaser in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which the Purchaser has
entered into a contract for sale prior to the Purchaser’s receipt of a notice
from the Company of the happening of any event of the kind described in
Section 10.4(e) or the first sentence of Section 10.4(d) and for which the
Purchaser has not yet settled.

(d)    Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

10.6    Expenses of Registration. All reasonable expenses incurred in connection
with registrations, filings or qualifications pursuant to this Section 10,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company. Notwithstanding the foregoing, in no
event shall the Company be responsible for underwriting discounts, commissions,
placement agent fees or other similar expenses payable with respect to
Registrable Securities being sold or offered for sale by the Purchasers.

10.7    Reports under the Exchange Act. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Purchasers to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, during the Reporting Period;

(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(c)    furnish to the Purchasers, so long as any Purchaser owns Registrable
Securities, promptly upon request during the Reporting Period: (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Purchasers to sell such securities
pursuant to Rule 144 without registration.

 

22



--------------------------------------------------------------------------------

10.8    Assignment of Registration Rights. The rights under Section 10 shall be
automatically assignable by a Purchaser to any transferee of all or any portion
of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement. Following any
such transfer in accordance with this Section 10.8, the Company shall thereafter
use commercially reasonable efforts to amend or supplement the selling holder
table contained in the Registration Statement to reflect such change in
beneficial ownership of the affected Registrable Securities.

10.9    Indemnification.

(a)    Company Indemnification. The Company will indemnify each Purchaser who
holds Registrable Securities (if Registrable Securities held by such Purchaser
are included in the securities as to which such registration is being effected),
each of its officers and directors, partners, members and each person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act, against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or (B) any
violation by the Company of the Securities Act, the Exchange Act, state
securities laws or any rule or regulation promulgated under such laws applicable
to the Company in connection with any such registration; and in each case, the
Company will reimburse each such Purchaser, each of its officers and directors,
partners, members and each person controlling such Purchaser, for any legal and
any other expenses reasonably incurred, as such expenses are incurred, in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on (X) any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company by such Purchaser or controlling
person specifically for use therein, (Y) the use by a Purchaser of an outdated
or defective prospectus after the Company has notified such Purchaser in writing
that the prospectus is outdated or defective or (Z) a Purchaser’s (or any other
indemnified person’s) failure to send or give a copy of the prospectus or

 

23



--------------------------------------------------------------------------------

supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such person if such statement or omission was
corrected in such prospectus or supplement.

(b)    Purchaser Indemnification. Each Purchaser holding Registrable Securities
will, if Registrable Securities held by such Purchaser are included in the
securities as to which such registration is being effected, severally and not
jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities Act, and each such holder, each of its officers and directors and
each person controlling such holder within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on: (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent, and
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
specifically for use therein, or (B) any violation by such Purchaser of the
Securities Act, the Exchange Act, state securities laws or any rule or
regulation promulgated under such laws applicable to such Purchaser, and in each
case, such Purchaser will reimburse the Company, each other holder, and
directors, officers, persons, underwriters or control persons of the Company and
the other holders for any legal or any other expenses reasonably incurred, as
such expenses are incurred, in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, that the indemnity
agreement contained in this Subsection 10.9(b) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such indemnifying Purchaser (which
consent shall not be unreasonably withheld or delayed). The liability of any
Purchaser for indemnification under this Subsection 10.9(b) in its capacity as a
seller of Registrable Securities shall not exceed the amount of net proceeds to
such Purchaser of the securities sold in any such registration.

(c)    Notice and Procedure. Each party entitled to indemnification under this
Section 10.9 (each, an “Indemnified Party”) shall give written notice to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom, provided that
counsel for the Indemnifying Party who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall

 

24



--------------------------------------------------------------------------------

not relieve the Indemnifying Party of its obligations under this Agreement
unless the failure to give such notice is materially prejudicial to an
Indemnifying Party’s ability to defend such action and provided further, that
the Indemnifying Party shall not assume the defense for matters as to which
there is a conflict of interest or there are separate and different defenses. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party (whose consent shall not be
unreasonably withheld), consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.

(d)    Contribution. If the indemnification provided for in this Section 10.9 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the untrue statement or omission that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Purchaser hereunder exceed the proceeds from the offering received by such
Purchaser. The amount paid or payable by a party as a result of any loss, claim,
damage or liability shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 10.9 was available to such party in
accordance with its terms.

(e)    Survival. The obligations of the Company and the Purchasers under this
Section 10.9 shall survive completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. The indemnity
and contribution agreements contained in this Section 10.9 are in addition to
any liability that the Indemnifying Parties may have to the Indemnified Parties
and are not in diminution or limitation of other remedies or causes of action
that the parties may have under this Agreement.

Section 11.    Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP. If the
Company has one or more Subsidiaries, such accounting terms shall be determined
on a consolidated basis for the Company and each of its

 

25



--------------------------------------------------------------------------------

Subsidiaries, and the financial statements and other financial information to be
furnished by the Company pursuant to this Agreement shall be consolidated and
presented with consolidating financial statements of the Company and each of its
Subsidiaries.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Effectiveness Date” means the date the Registration Statement pursuant to
Section 11 has been declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.

“knowledge” by a Person of a particular fact or other matter means the
following: (a) if the Person is an individual, that such individual is actually
aware or reasonably should be aware, after due inquiry, by virtue of such
person’s office, of such fact or other matter; and (b) if the Person is an
entity, that any executive officer of such Person is actually aware or
reasonably should be aware, after due inquiry, of such fact or other matter.

“Material Adverse Effect” means any (i) adverse effect on the reservation,
issuance, delivery or validity of the Warrants, as applicable, or the
transactions contemplated hereby or on the ability of the Company to perform its
obligations under this Agreement, or (ii) material adverse effect on the
condition (financial or otherwise), prospects, properties, assets, liabilities,
business or operations of the Company or any of its Subsidiaries.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Pro Rata Interest” means the number of Warrants purchased by each Purchaser,
relative to the total number of Warrants being sold hereunder, as reflected on
Schedule I attached hereto.

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 10
hereof.

“Reporting Period” means the period commencing on the Closing Date and ending on
the earliest of: (i) the date as of which the Purchasers may sell all of the
Warrants under Rule 144 without volume or manner-of-sale restrictions and
without the requirement for the Company to be in compliance with the current
public information requirements under Rule 144(c)(1) (or any

 

26



--------------------------------------------------------------------------------

successor thereto) promulgated under the Securities Act; (ii) the second
anniversary of the Closing Date, or (iii) the date on which such Purchaser shall
have sold all of the Warrants pursuant to a Registration Statement.

“Required Holders” means: (i) prior to the Closing, the Purchasers agreeing to
invest at least 66% of the amount invested by all the Purchasers pursuant to
this Agreement and (ii) from and after the Closing, the Purchasers beneficially
owning (as determined pursuant to Rule 13d-3 under the Exchange Act) at least
66% of the Warrants.

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity, at
least 50% of the outstanding voting securities of which are at the time owned or
controlled directly or indirectly by the Company.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE Amex
Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Markets Group Inc.

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

Section 12.    Miscellaneous.

12.1    Waivers and Amendments. Upon the approval of the Company and the written
consent of the Required Holders, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Required Holders.

12.2    Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered: (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next Business Day delivery, or (d) when receipt is
acknowledged, in the case of email, in each case to the intended recipient as
set forth below, with respect to the Company, and to the addresses set forth on
the signature pages hereto, with respect to the Purchasers.

 

27



--------------------------------------------------------------------------------

If to the Company:    

  

Attn: Chief Financial Officer

  

HTG Molecular Diagnostic

  

3430 E. Global Loop

  

Tucson, Arizona 85760

    with copies to:

  

Attn: Steven M. Przesmicki

  

Cooley LLP

  

4401 Eastgate Mall

  

San Diego, California 92121

or at such other address as the Company or each Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 12.2.

12.3    Cumulative Remedies. None of the rights, powers or remedies conferred
upon the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

12.4    Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that a Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Warrants
hereunder to any of its Affiliates (provided each such Affiliate agrees to be
bound by the terms of this Agreement and makes the same representations and
warranties set forth in Section 4 hereof). This Agreement shall not inure to the
benefit of or be enforceable by any other Person.

12.5    Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

12.6    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the City of New York and State of New
York, and each of the parties hereby consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

28



--------------------------------------------------------------------------------

12.7    Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

12.8    Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and, except
as set forth below, this agreement supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, this Agreement
shall not supersede any confidentiality or other non-disclosure agreements that
may be in place between the Company and any Purchaser.

12.9    Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

*        *        *

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

THE COMPANY: HTG Molecular Diagnostics, Inc. By:  

                                          

Name:

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

PURCHASERS:

 

By:  

                                          

Name:  

 

Title:  

 

Address:  

 

 

 

 

Email:  

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser Name

   No. Warrants      Aggregate Purchase Price  

Stonepine Capital, LP

     3,176,762      $ 2,033,127.68  

Blue Water Life Science Master Fund, Ltd.

     2,234,925      $ 1,430,352.00  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT B

PLAN OF DISTRIBUTION

The selling holders, which shall include donees, pledgees, transferees or other
successors-in-interest selling pre-funded warrants or interests in pre-funded
warrants received after the date of this prospectus from a selling holder as a
gift, pledge, partnership distribution or other transfer, may, from time to
time, sell, transfer or otherwise dispose of any or all of their pre-funded
warrants or interests in pre-funded warrants on any stock exchange, market or
trading facility on which the pre-funded warrants are traded or in private
transactions. These dispositions may be at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

The selling holders may use any one or more of the following methods when
disposing of pre-funded warrants or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the pre-funded
warrants as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its own account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

through agreements between broker-dealers and the selling holders to sell a
specified number of such pre-funded warrants at a stipulated price per warrant;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling holders may, from time to time, pledge or grant a security interest
in some or all of the pre-funded warrants by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the pre-funded warrants, from time to time, under this
prospectus, or under an amendment to this prospectus under Rule 424(b) or other
applicable provision of the Securities Act amending the list of selling holders
to include the pledgee, transferee or other successors in interest as selling
holders under this prospectus. The selling holders also may transfer the
pre-funded warrants in other circumstances, in which case the pledgees,
transferees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

In connection with the sale of pre-funded warrants or interests therein, the
selling holders may enter into hedging transactions with broker-dealers or other
financial institutions, which



--------------------------------------------------------------------------------

may in turn engage in short sales of the pre-funded warrants in the course of
hedging the positions they assume. The selling holders may also sell pre-funded
warrants of our common stock short and deliver these securities to close out
their short positions, or loan or pledge the pre-funded warrants to
broker-dealers that in turn may sell these securities. The selling holders may
also enter into options or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to each such broker-dealer or other financial
institution of pre-funded warrants offered by this prospectus, which pre-funded
warrants such broker-dealer or other financial institution may resell pursuant
to this prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling holders from the sale of the pre-funded
warrants offered by them will be the purchase price of the pre-funded warrants
less discounts or commissions, if any. Each of the selling holders reserves the
right to accept and, together with its agents from time to time, to reject, in
whole or in part, any proposed purchase of pre-funded warrants to be made
directly or through agents. We will not receive any of the proceeds from this
offering.

The selling holders also may resell all or a portion of the pre-funded warrants
in open market transactions in reliance upon Rule 144 under the Securities Act
of 1933, provided that they meet the criteria and conform to the requirements of
that rule.

The selling holders and any underwriters, broker-dealers or agents that
participate in the sale of the pre-funded warrants or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
pre-funded warrants may be underwriting discounts and commissions under the
Securities Act. Selling holders who are “underwriters” within the meaning of
Section 2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

To the extent required, the pre-funded warrants to be sold, the names of the
selling holders, the respective purchase prices and public offering prices, the
names of any agents, dealer or underwriter, and any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
pre-funded warrants may be sold in these jurisdictions only through registered
or licensed brokers or dealers. In addition, in some states the pre-funded
warrants may not be sold unless it has been registered or qualified for sale or
an exemption from registration or qualification requirements is available and is
complied with.

We have advised the selling holders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of pre-funded warrants in
the market and to the activities of the selling holders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
holders for the purpose of satisfying the prospectus delivery requirements of
the Securities Act. The selling holders may indemnify any broker-dealer that
participates in transactions involving the sale of the pre-funded warrants
against certain liabilities, including liabilities arising under the Securities
Act.



--------------------------------------------------------------------------------

We have agreed to indemnify the selling holders against liabilities, including
liabilities under the Securities Act and state securities laws, relating to the
registration of the pre-funded warrants offered by this prospectus.

We have agreed with the selling holders to keep the registration statement of
which this prospectus constitutes a part effective until the earlier of (1) such
time as all of the pre-funded warrants covered by this prospectus have been
disposed of pursuant to and in accordance with the registration statement or
(2) the date on which all of the pre-funded warrants may be sold without
restriction pursuant to Rule 144 of the Securities Act.

*        *        *